Exhibit 10.3

 

CONSENT SOLICITATION SUPPORT AGREEMENT

 

CONSENT SOLICITATION SUPPORT AGREEMENT, dated as of July 16, 2019, by and among
Senseonics Holdings, Inc. a Delaware corporation (the “Company”), and (i) each
of the undersigned beneficial owners of (or investment managers or advisors for
accounts or funds that beneficially own) Notes (as defined below), and (ii) each
other beneficial owner of (or investment manager or advisor for accounts or
funds that beneficially own) Notes that executes a counterpart signature page to
this Agreement after the date of this Agreement as provided herein (together
with their applicable transferees, successors and assigns, each a “Noteholder”
and, collectively, the “Noteholders”).

 

WHEREAS, the Company has issued and outstanding $53.0 million aggregate
principal amount of its 5.25% Convertible Senior Subordinated Notes due 2023
(the “Notes”) issued under that certain Indenture, dated as of January 30, 2018
(the “Base Indenture”), as supplemented by the First Supplemental Indenture,
dated as of January 30, 2018 (the “First Supplemental Indenture”; the Base
Indenture, as supplemented by the First Supplemental Indenture, the
“Indenture”), by and among the Company and U.S. Bank National Association, as
Trustee (the “Trustee”);

 

WHEREAS, in the Consent Solicitation (as defined below) the Company intends to
solicit consents from the holders of the outstanding Notes to adopt the Proposed
Amendment (as defined below) to the Indenture to modify certain provisions of
the Indenture that may be amended by the written consent of holders of a
majority in aggregate principal amount of the Notes (the proposed amendment to
the Indenture, together with the agreements giving effect to such amendment, the
“Proposed Amendment”) in exchange for a consent fee payable in cash and equal to
0.50% of the principal amount of Notes (the “Consent Fee”) in respect of which
consent to the Proposed Amendment is granted, payable to the extent provided
herein;

 

WHEREAS, the Company and the Noteholders have engaged in good faith negotiations
with the objective of consummating the Consent Solicitation and related
transactions, including the approval of the Proposed Amendment substantially in
the form set forth in Exhibit A hereto, as the foregoing may be amended in
accordance with the terms hereof; and

 

WHEREAS, the Company and the Noteholders desire that the Company conduct the
Consent Solicitation as soon as reasonably practicable.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the parties
signatory to this Agreement hereby agrees as follows:

 

1.                                      Definitions.  The following terms shall
have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by

 

--------------------------------------------------------------------------------



 

contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agreement” means this Consent Solicitation Support Agreement, including the
Schedule and Exhibits hereto.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks in the State of New York are generally closed for business.

 

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act.

 

“Consent Documents” means this Agreement and any other documents to be executed
and delivered in connection with the consummation of the Consent Solicitation.

 

“Consenting Notes” means the principal amount of Notes held by each Noteholder
as set forth on Schedule A hereto and in respect of which each Noteholder has
agreed to consent to the Proposed Amendment in the Consent Solicitation in
accordance with this Agreement and the Consent Solicitation Statement.

 

“Consent Solicitation” means the solicitation of consents to consent to the
Proposed Amendment, which, if consented to, will be reflected in the Second
Supplemental Indenture.

 

“Consent Solicitation Statement” means any disclosure document delivered to the
holders of the Notes in connection with the Consent Solicitation Statement,
including any amendments or supplements thereto

 

“Equity Offering” means the public offering of at least $25.0 million of shares
of the Company’s common stock pursuant to an effective registration statement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor to such statute, and the rules and regulations of the Commission
issued under the Exchange Act, as they each may, from time to time, be amended
and in effect.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization,
governmental unit or other entity.

 

“Proposed Amendment” means the proposed amendment to the Indenture set forth on
Exhibit A hereto, together with the Second Supplemental Indenture and any other
agreements giving effect to such amendment.

 

“Required Noteholders” means holders of at least a majority of the aggregate
principal amount of the Notes then outstanding.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------



 

“Second Supplemental Indenture” means a supplemental indenture, by and among the
Company and the Trustee, which will supplement and amend the Indenture to
reflect the Proposed Amendment.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Transfer” means to, directly or indirectly, (i) sell, assign or transfer,
(ii) pledge, encumber, create any participation or grant any proxy or option, in
each case such as would prevent, preclude, hinder or delay the ability of the
Person engaging in such Transfer from fulfilling any of such Person’s
obligations under this Agreement, including, without limitation, Section 3
hereof, or (iii) enter into any agreement, commitment or other arrangement to do
any of the foregoing.  Notwithstanding the foregoing, the parties acknowledge
that certain Noteholders may hold the Consenting Notes in margin accounts and
may continue to so hold the Consenting Notes; provided that in no event shall
this affect such Noteholders obligations under the terms of this Agreement.

 

“Transaction Documents” means the Consent Documents and the Proposed Amendment.

 

2.                                      Agreements of the Company.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Company agrees as follows:

 

(i)                                     Commencement of Consent Solicitation: 
The Company shall commence the Consent Solicitation within three Business Days
of the date hereof, pursuant to which the Company will solicit consents from the
holders of the outstanding Notes to adopt the Proposed Amendment in exchange for
a consent fee payable in cash and equal to 0.50% of the principal amount of
Notes in respect of which consent to the Proposed Amendment is granted within
two Business Days after the expiration of the Consent Solicitation (the “Consent
Consideration”), provided that the Consent Consideration shall only be payable
if the Required Noteholders consent to the Proposed Amendment and the Company
and the Trustee enter into the Second Supplemental Indenture to supplement the
Indenture to reflect such Proposed Amendment.

 

(ii)                                  Expiration of the Consent Solicitation: 
The Consent Solicitation shall expire on the date that is 15 calendar days from
the date of commencement of the Consent Solicitation, provided that the Company
may extend such expiration date with the written consent of each Noteholder
party hereto or as required by applicable law or the Depository Trust Company.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, to the extent the Company pays any consideration in exchange for
any consent in addition to the Consent Consideration in the Consent
Solicitation, each Noteholder shall receive such consideration in an amount
proportional to the principal amount of Consenting Notes to which such
Noteholder has given consent hereunder.

 

3

--------------------------------------------------------------------------------



 

3.                                      Agreements of the Noteholders.  Subject
to the terms and conditions of this Agreement:

 

(a)                                 Each Noteholder agrees with the Company, in
connection with the consummation of the Consent Solicitation and when solicited,
to:

 

(i)                                     in respect of all of its Consenting
Notes, consent to adopt the Proposed Amendment within three Business Days after
the commencement of the Consent Solicitation in accordance with the terms of the
Consent Solicitation Statement; and

 

(ii)                                  not withdraw or revoke (or cause not to be
withdrawn or revoked) consent to the Proposed Amendment unless and until this
Agreement is terminated in accordance with its terms;

 

provided that the agreement pursuant to this Section 3(a) of such Noteholder
shall be subject to the closing of the Equity Offering.

 

(b)                                 Each Noteholder agrees, until this Agreement
is terminated in accordance with Section 5(a) hereof, not to Transfer any of its
Consenting Notes (including beneficial interests therein), in whole or in part,
except to the Company or unless the transferee agrees in writing to be bound by
the terms of this Agreement to the same extent as the Consenting Notes of a
Noteholder hereunder. In the event that any Noteholder Transfers any of the
Consenting Notes owned or beneficially held as of the date hereof, as a
condition precedent to such Transfer, such Noteholder agrees to cause the
transferee to execute and deliver an acknowledgement, in the form attached
hereto as Exhibit B, whereby such transferee agrees to be bound by the terms of
this Agreement.  Such acknowledgement shall be delivered to the Company
immediately following the consummation of such Transfer.  Any Transfer of
Consenting Notes to a person not party to this Agreement in violation of this
Section 3(b) shall be deemed void.  Notwithstanding the foregoing, any
Noteholder may Transfer its Consenting Notes to an Affiliate or another
Noteholder so long as (i) such Consenting Notes constitute Additional Notes
pursuant to Section 20 hereof and, as a result, become subject to the terms of
this Agreement, and (ii) the transferring Noteholder delivers written notice of
such Transfer to the Company prior to or within two Business Days following such
Transfer.  Notwithstanding the foregoing, the parties acknowledge that certain
Noteholders may hold Consenting Notes in margin accounts and may continue to so
hold the Consenting Notes; provided that in no event shall this affect such
Noteholders’ obligations under the terms of this Agreement. Upon a Transfer of
Consenting Notes effected in accordance with the provisions of this section
prior to the record date for the Consent Solicitation, the transferring
Noteholder will no longer be bound by the provisions of this Agreement with
respect to such Transferred Consenting Notes.

 

(c)                                  So long as this Agreement remains in
effect, no Noteholder will enter into any voting agreement with any person or
entity with respect to any of its Consenting Notes, grant any person or entity
any proxy (revocable or irrevocable) or power of attorney with respect to any of
its Consenting Notes, deposit any of its Consenting Notes in a voting trust or
otherwise enter into any agreement or arrangement with any person or entity
limiting or affecting such Noteholder’s legal power, authority or right to vote
its Consenting Notes and agree to any amendments to the terms of the Consent
Solicitation or this Agreement.

 

4

--------------------------------------------------------------------------------



 

(d)                                 Subject to the provisions of Section 25,
each Noteholder agrees that it will permit public disclosure, including in a
press release, in any document filed with the Commission related to the Consent
Solicitation and the Consent Solicitation Statement (and any amendment thereto),
of this Agreement, including, but not limited to, the commitments contained in
this Section 3.

 

(e)                                  Each Noteholder further agrees, until the
earlier of the consummation of the Consent Solicitation or the termination of
this Agreement that it and its Affiliates will not directly or indirectly,
object to, or otherwise commence or support any proceeding or action to oppose,
the Consent Solicitation or the other actions of the Company contemplated by
this Agreement and shall not, indirectly or directly, take any action or
otherwise commence or support any action or proceeding that would constitute a
breach of any of its representations, warranties and agreements set forth herein
or would unreasonably delay, postpone, discourage or materially and adversely
affect the consummation of the Consent Solicitation.

 

(f)                                   Each Noteholder acknowledges that the
Company and the Trustee shall adopt the Proposed Amendment and enter into the
Second Supplemental Indenture promptly upon (i) receipt of written consents of
holders of a majority in aggregate principal amount of the Notes and (ii) the
satisfaction of the condition to the Consent Solicitation relating to the
closing of the Equity Offering and that the Proposed Amendment and Second
Supplemental Indenture shall become immediately operative and effective upon
execution of the Second Supplemental Indenture, irrespective of whether the
expiration of the Consent Solicitation and the payment of the consent fee has
occurred.

 

4.                                      Amendments to the Consent Solicitation.

 

(a)                                 The Company shall not:

 

(i)                                     reduce the amount of cash to be paid in
the Consent Solicitation per $1,000 principal amount of Notes in respect of
which consent is given for the Proposed Amendment or otherwise take or fail to
take any action that would reasonably be expected to impede, interfere with,
delay, postpone, discourage or materially and adversely affect the timely
consummation of the Consent Solicitation;

 

(ii)                                  waive the condition to the Consent
Solicitation relating to the closing of the Equity Offering; or

 

(iii)                               extend the Consent Solicitation except to
the extent required by applicable law or the Depository Trust Company,

 

in each case without the prior written consent of each Noteholder party hereto.

 

(b)                                 Except as provided in Section 4(a), and to
the extent not requiring extension of the Consent Solicitation under applicable
law, the Company may waive any of the conditions to the Consent Solicitation.

 

5

--------------------------------------------------------------------------------



 

5.                                      Termination of Agreement.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, unless the Required Noteholders have consented to the
Proposed Amendment and the Second Supplemental Indenture has become effective,
this Agreement and all of the obligations and undertakings of the parties set
forth in this Agreement shall terminate and expire upon the earlier to occur of:

 

(i)                                     mutual written consent of the Company
and each Noteholder; or

 

(ii)                                  without any action by either the Company
or any Noteholder, if the Consent Solicitation shall expire by its terms with or
without the Proposed Amendment being adopted or be terminated without the
Proposed Amendment being adopted.

 

(b)                                 Notwithstanding the foregoing or any other
provision of this Agreement, neither the termination of this Agreement nor any
other circumstance shall relieve a party from liability for the willful breach
of its obligations hereunder.

 

(c)                                  The provisions of this Section 5(c),
Sections 9, 13, 14, 15, 16, 17, 22 and 23, and any applicable definition of the
capitalized terms used in any of the foregoing sections shall survive any
termination of this Agreement.

 

6.                                      Representations, Warranties and
Covenants.

 

(a)                                 The Company represents and warrants to each
Noteholder, and each Noteholder represents and warrants to the Company as
follows:

 

(i)                                     if an entity, it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite corporate, partnership or other power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, each Transaction
Document to which it is a party;

 

(ii)                                  the execution, delivery and performance by
it of this Agreement does not and shall not (A) violate any provision of law,
order, rule or regulation applicable to it or any of its Affiliates or its
certificate of incorporation or bylaws or other organizational documents or
those of any of its subsidiaries or (B) conflict with, result in the breach of
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligations to which it or any of its Affiliates is a party
or under its certificate of incorporation, bylaws or other governing
instruments;

 

(iii)                               the execution, delivery and performance by
it of this Agreement does not and shall not require any registration or filing
with, the consent or approval of, notice to, or any other action with respect
to, any Federal, state or other governmental authority or regulatory body,
except such filings as may be necessary or required by the Commission;

 

(iv)                              this Agreement has been duly authorized,
executed and delivered and, assuming the due execution and delivery of this
Agreement by each of the other parties thereto,  is the legally valid and
binding obligation of it, enforceable against it in accordance with its terms,
except as enforceability may be limited or affected by applicable bankruptcy,

 

6

--------------------------------------------------------------------------------



 

insolvency, moratorium, reorganization or other laws of general application
relating to or affecting creditors’ rights generally; and

 

(v)                                 it has been represented by counsel in
connection with this Agreement and the transactions contemplated by the
Transaction Documents.

 

(b)                                 Each of the Noteholders further represents
and warrants to the Company that:

 

(i)                                     as of the date of this Agreement, such
Noteholder is the beneficial owner of, or the investment adviser or manager for
the beneficial owners of, the aggregate principal amount of Consenting Notes set
forth opposite such Noteholder’s name on Schedule A hereto, which represents all
of the Notes held by such Noteholder, with the requisite power and authority to
vote such Consenting Notes, and such Consenting Notes are owned free and clear
of any liens, encumbrances, equities or claims, other than those under
securities laws or any ordinary course claims, including, without limitation, in
connection with pledges in connection with bona fide margin accounts or other
loan or financing agreement secured by the Consenting Notes;

 

(ii)                                  as of the date of this Agreement and
through expiration of the Consent Solicitation, such Noteholder has full legal
power, authority and right to consent to the Proposed Amendment with respect to
its Consenting Notes then held of record or beneficially owned by it, in each
case without the consent, approval of, or any other action on the part of, any
other person or entity; and such Noteholder has not entered into any voting
agreement (other than this Agreement) with any Person with respect to any of its
Consenting Notes, granted to any Person any of its Consenting Notes, deposited
any of its Consenting Notes in a voting trust or entered into any arrangement or
agreement with any Person limiting or affecting its legal power, authority or
right to vote such Consenting Notes on any matter; and

 

(iii)                               such Noteholder has reviewed, or has had the
opportunity to review, with the assistance of professional and legal advisors of
its choosing, sufficient information necessary for such Noteholder to decide to
consent to the Proposed Amendment pursuant to the Consent Solicitation.

 

7.                                      Disclosure of Consent Solicitation. 
Contemporaneously with the launch of the Consent Solicitation, the Company shall
issue a press release and file a Current Report on Form 8-K describing this
Agreement and the Consent Solicitation. The Company shall obtain the prior
written consent, such consent not to be unreasonably withheld or delayed, with
respect to any disclosure including the identity of any Noteholder therein
specifically.

 

8.                                      Good Faith.  Each of the signatories to
this Agreement agrees to cooperate in good faith with each other to facilitate
the performance by the parties of their respective obligations hereunder and the
purposes of this Agreement.

 

9.                                      Amendments and Modifications.  Except as
otherwise expressly provided in this Agreement, this Agreement shall not be
amended, changed, supplemented, waived or otherwise modified or terminated
except by instrument in writing signed by each of the parties hereto.

 

7

--------------------------------------------------------------------------------



 

10.                               No Waiver; Release Upon Consummation of the
Consent Solicitation.  Each of the signatories to this Agreement expressly
acknowledges and agrees that, except as expressly provided in this Agreement,
nothing in this Agreement is intended to, or does, in any manner waive, limit,
impair or restrict the ability of any party to this Agreement to protect and
preserve all of its rights, remedies and interests, including, without
limitation, with respect to its claims against and interests in the Company.

 

11.                               Further Assurances.  Each of the signatories
to this Agreement hereby further covenants and agrees to use commercially
reasonable efforts to execute and deliver all further documents and agreements
and take all further action that may be reasonably necessary or desirable in
order to enforce and effectively implement the terms and conditions of this
Agreement and the Consent Solicitation.

 

12.                               Complete Agreement.  The Transaction
Documents, including the Schedules, Annexes and Exhibits thereto, constitute the
complete agreement between the signatories to this Agreement with respect to the
subject matter hereof and supersedes all prior and contemporaneous negotiations,
agreements and understandings with respect to the subject matter hereof.  The
provisions of the Transaction Documents shall be interpreted in a reasonable
manner to effect the intent of the signatories to this Agreement.

 

13.                               Notices.  All notices, requests, demands,
claims and other communications hereunder shall be in writing and shall be
(a) transmitted by hand delivery, (b) mailed by first class, registered or
certified mail, postage prepaid, (c) transmitted by overnight courier, or
(d) transmitted by telecopy, and in each case, if to the Company, at the address
set forth below:

 

Senseonics Holdings, Inc.
20451 Seneca Meadows Parkway
Germantown, MD 20876-7005

Attention:  General Counsel
Telephone:  (301) 515-7260

 

with a copy to:

 

Cooley LLP
101 California Street
San Francisco, CA 94111
Facsimile:  (415) 693-2999
Telephone:  (415) 693-2000
Attention:  Gian-Michele a Marca

 

if to a Noteholder, to the address set forth on the signature pages to this
Agreement.

 

Notices mailed or transmitted in accordance with the foregoing shall be deemed
to have been given upon receipt.

 

14.                               Governing Law.  This Agreement, the rights of
the parties and all claims, actions, causes of action, suits, litigation,
controversies, hearings, charges, complaints or proceedings arising in whole or
in part under or in connection herewith, will be governed by and construed in

 

8

--------------------------------------------------------------------------------



 

accordance with the domestic substantive laws of the State of New York, without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any other jurisdiction.

 

15.                               Jurisdiction; Waiver of Jury Trial.  By its
execution and delivery of this Agreement, each of the signatories to this
Agreement irrevocably and unconditionally agrees that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, shall be brought exclusively in
a federal or state court of competent jurisdiction in the State of New York in
the Borough of Manhattan.  By its execution and delivery of this Agreement, each
of the signatories to this Agreement irrevocably accepts and submits itself to
the jurisdiction of a court of competent jurisdiction in the State of New York,
as applicable under the preceding sentence, with respect to any such action,
suit or proceeding.  Each of the signatories to this Agreement waives any right
it may have, and agrees not to request, trial by jury in any suit, action or
proceeding with respect to this Agreement and the transactions contemplated
hereby.

 

16.                               Consent to Service of Process.  Each of the
signatories to this Agreement irrevocably consents to service of process by mail
at the address listed with the signature of each such party on the signature
pages to this Agreement.  Each of the signatories to this Agreement agrees that
its submission to jurisdiction and consent to service of process by mail is made
for the express benefit of each of the other signatories to this Agreement. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.

 

17.                               [Reserved.]

 

18.                               Headings.  The headings of the sections,
paragraphs and subsections of this Agreement are inserted for convenience only
and shall not affect the interpretation hereof.

 

19.                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of the signatories to this Agreement
and their respective successors, permitted assigns, heirs, executors,
administrators and representatives.  The agreements, representations and
obligations of the undersigned parties under this Agreement are, in all
respects, several and not joint.

 

20.                               Additional Notes.  If, after the date hereof
and prior to expiration of the Consent Solicitation, a Noteholder acquires
(including in a transaction with another Noteholder permitted by
Section 3(b) hereof) beneficial or record ownership of any additional Notes for
itself or any account or fund managed by such Noteholder which is not restricted
in its ability to consent in respect of any such additional Notes in accordance
with the terms of this Agreement and the Consent Solicitation (any such Notes,
“Additional Notes”), such Noteholder shall promptly notify the Company of such
acquisition and the provisions of this Agreement shall be applicable to such
Additional Notes as if such Additional Notes had been Consenting Notes owned by
such Noteholder as of the date hereof.  The provisions of the immediately
preceding sentence shall be effective with respect to Additional Notes without
action by any person or entity immediately upon the acquisition by such
Noteholder of beneficial or record ownership of such Additional Notes.

 

9

--------------------------------------------------------------------------------



 

21.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page by facsimile shall be as effective as delivery
of a manually executed counterpart.

 

22.                               No Third-Party Beneficiaries.  This Agreement
shall be solely for the benefit of the signatories to this Agreement and their
respective successors, permitted assigns, heirs, executors, administrators and
representatives, and no other Person or entity shall be a third-party
beneficiary hereof.

 

23.                               Severability.  If any provision of this
Agreement is found by any court of competent jurisdiction to be invalid or
unenforceable, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the fullest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

24.                               Consideration.  It is hereby acknowledged by
each of the signatories to this Agreement that no consideration (other than the
Consent Fee and other than the obligations of the other parties under this
Agreement and the other Consent Documents) has been paid or shall be due or paid
to the parties for their agreement to support the Consent Solicitation in
accordance with the terms and conditions of this Agreement.

 

25.                               Disclosure of Individual Holdings.  Unless
required by applicable law, the Company shall not disclose the principal amount
of Consenting Notes held by a Noteholder without the prior written consent of
such Noteholder.  The foregoing shall not prohibit the Company from disclosing
the aggregate principal amount of the Consenting Notes held by the Noteholders
as a group.

 

26.                               Independent Nature of Each Noteholder’s
Obligations and Rights.  The obligations of each Noteholder hereunder are
several and not joint with the obligations of any other Noteholder hereunder,
and no Noteholder shall be responsible in any way for the performance of the
obligations of any other Noteholder hereunder.  Nothing contained herein or in
any other agreement or document, and no action taken by any Noteholder pursuant
hereto or thereto, shall be deemed to constitute the Noteholders as a group, a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Noteholders are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement.  Each Noteholder shall be entitled to protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement,
and it shall not be necessary for any other Noteholder to be joined as an
additional party in any proceeding for such purpose.

 

10

--------------------------------------------------------------------------------



 

27.                               Fees and Expenses.  The Company shall pay all
of its expenses incurred in connection with the preparation, execution and
delivery of the Transaction Documents and related documents and the consummation
of the transactions contemplated thereby.

 

[Signatures Begin on Next Page]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Consent Solicitation
Support Agreement to be duly executed as of the date first set forth above.

 

 

THE COMPANY:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGES TO CONSENT SOLICITATION SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------



 

NOTEHOLDERS:

 

Name of Holder:

[         ],

 

 

[as investment manager for one or more

 

 

discretionary accounts]

 

 

 

 

 

By: [         ]

 

 

 

 

Signatory:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address For Notice:

 

 

 

 

 

[                     ]

 

 

[SIGNATURE PAGES TO CONSENT SOLICITATION SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------



 

NOTEHOLDERS (CONTINUED):

 

Name of Holder:

[         ],

 

 

[as investment manager for one or more

 

 

discretionary accounts]

 

 

 

 

 

By: [         ]

 

 

 

 

Signatory:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address For Notice:

 

 

 

 

 

[                     ]

 

 

[SIGNATURE PAGES TO CONSENT SOLICITATION SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

TO THE CONSENT SOLICITATION SUPPORT AGREEMENT

 

Noteholder and principal amount of Notes in respect of which consent to the
Proposed Amendment will be granted

 

Name

 

Principal Amount
of Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

--------------------------------------------------------------------------------



 

EXHIBITS

 

TO THE CONSENT SOLICITATION SUPPORT AGREEMENT

 

Exhibit A:  Proposed Amendment

 

Exhibit B:  Form of Acknowledgement of Transfer

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PROPOSED AMENDMENT

 

The Proposed Amendment would provide for the deletion in its entirety of
Section 4.10 of the First Supplemental Indenture, which currently imposes
certain limitations on the incurrence of additional indebtedness.  Pursuant to
the Proposed Amendment, Section 4.10 of the First Supplemental Indenture would
be replaced with the following:

 

Section 4.10              [Reserved]

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

TO THE CONSENT SOLICITATION SUPPORT AGREEMENT

 

Form of Acknowledgement of Transfer

 

Senseonics Holdings, Inc.
20451 Seneca Meadows Parkway
Germantown, MD 20876-7005

Attention:  General Counsel

 

Ladies and Gentlemen:

 

Reference is made to that certain Consent Solicitation Support Agreement, dated
as of July 16, 2019 (the “Agreement”), by and among Senseonics Holdings, Inc., a
Delaware corporation (the “Company”), and certain beneficial owners of (or
investment managers or advisors for accounts that beneficially own) the 5.25%
Convertible Senior Subordinated Notes due 2023 (the “Notes”) of the Company.

 

[Name of the transferor] intends to transfer [insert amount] in aggregate
principal amount of Notes to the undersigned.

 

The undersigned acknowledges and agrees that the foregoing [Notes] will be
transferred to the undersigned subject to the terms and conditions of the
Agreement and that the undersigned shall be bound by the terms and conditions of
the Agreement as to the foregoing Notes as a Noteholder thereunder.  In
furtherance of the foregoing, as a condition to such transfer, by signing below
the undersigned hereby affirms each of the representations, warranties,
covenants and agreements of the Noteholders contained in the Agreement.

 

Very truly yours,

 

 

 

[Transferee]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

B-1

--------------------------------------------------------------------------------